Citation Nr: 1437318	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-27 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012.  A transcript of the hearing has been obtained and associated with the claims file.

This case was previously before the Board and remanded in January 2014.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's non-Hodgkin's lymphoma is related to his military service.



CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated December 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the electronic records systems.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The record indicates that the Veteran was also afforded a VA examination in February 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds the examination is adequate. 

The Board also finds there has been substantial compliance with its January 2014 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claim.

Furthermore, in March 2012 the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge (VLJ) presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned clarified the issue on appeal and solicited information regarding the occurrence of disability and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denial and of the type of evidence that could be identified or submitted to further substantiate the claim.  The Veteran's representative and the VLJ asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   See Byrant, 23 Vet. App. at 497. Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  Further, at the conclusion of the hearing, the Veteran was given 30 days to obtain and submit a medical nexus statement from his oncologist.  No such statement was submitted by the Veteran to support his claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran contends that his current non-Hodgkin's lymphoma is a result of his military service, to include exposure to atmospheric irritants and contaminants, namely oil well fires, pesticides, and benzene, as part of the conditions during his service in the Persian Gulf.

Governing Laws and Regulations

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Certain chronic disabilities, such as Hodgkin's disease, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

According to the in-service personnel records, the Veteran's military occupational specialty was an Assault Amphibian Vehicle Crewman.

The Veteran was diagnosed with non-Hodgkin's lymphoma in 2008.  As the Veteran has a current diagnosis of non-Hodgkin's lymphoma, he has a current disability for VA purposes, and thus, the next question is whether there is a nexus between the non-Hodgkin's lymphoma and service.

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnosis for non-Hodgkin's lymphoma.  Further, the Veteran does not contend he was treated for, or diagnosed with, this condition in service.

The Veteran testified at the March 2012 hearing that it was his belief the non-Hodgkin's lymphoma was due to his military service, specifically exposure to oil well fires and benzene while stationed in Iraq.  The Veteran also testified that he was told by his oncologist that there was a strong possibility it was due to his military service as he was not a smoker and was not exposed to any possible causes after the Persian Gulf War.  

The Board determined that an etiological opinion was absent from the evidence of record and, therefore, remanded the matter for further development.

In February 2014 the Veteran was afforded a VA examination where a diagnosis of non-Hodgkin's lymphoma was confirmed.  Upon physical examination, a review of the claims file, and the Veteran's lay statements, the examiner opined that it was not at least as likely as not that the non-Hodgkin's lymphoma is associated with exposure to oil fire smoke in the Persian Gulf or that it started during service.  The examiner acknowledged that the etiology of most lymphomas is multifactorial and is unknown.  It can be linked to viruses, inherited immunodeficiency disorder and autoimmune disorders.  In additional certain chemicals such as pesticides, organic solvents have been associated with the development of lymphomas.  The examiner noted that the Veteran's discharge in 1992 and the manifestation of his symptoms that led to the diagnosis of lymphoma were in October 2007.  When the Veteran was diagnosed, he had "no B symptoms, was eating well with no weight loss and was working full time.  Diffuse [l]arge cell B lymphomas are aggressive[,] rapidly  growing malignancies and manifest themselves over a short period of time."   Therefore, the examiner concluded it was not at least as likely as not that the Veteran had manifestations of lymphoma while in service.

In light of the evidence, the Board finds that the Veteran's claim for entitlement to service connection for non-Hodgkin's lymphoma, must be denied.

The Board finds that the Veteran's competent and credible statements and his service records demonstrate that he was exposed to environmental hazards in service including oil fires and possible chemical agents.  However, the February 2014 VA examiner found that it was less likely than not that the non-Hodgkin's lymphoma was related to service, including exposure to toxins and burning oil fires.  As the VA examiner provided a rationale for the opinion, the Board finds the opinion to be probative.  The Board finds the August 2012 VA opinion to be more probative than the Veteran's assertion that the non-Hodgkin's lymphoma is related to service is outweighed by that of the February 2014 VA examiner, who has education, training and experience in evaluating the etiology of non-Hodgkin's lymphoma.  

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that his non-Hodgkin's lymphoma is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of the Veteran's non-Hodgkin's lymphoma, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Furthermore, Hodgkin's disease is a chronic disorder for which service connection may be granted on a presumptive basis if the disease becomes manifest within one year following discharge.  38 C.F.R. § 3.309(a).  However, the Veteran has been diagnosed with non-Hodgkin's lymphoma which is not subject to presumptive service connection.  Consequently, service connection is not warranted on that basis.  Non-Hodgkin's lymphoma is a disease associated with exposure to certain herbicides used in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.309(e).  However, the Veteran has not asserted that he was exposed to herbicides in Vietnam.  The Veteran also did not have symptoms of non-Hodgkin's lymphoma within one year of service.  Additionally, as the Veteran was diagnosed with a specific disease, non-Hodgkin's lymphoma, compensation is not warranted due to an undiagnosed illness. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding benzene exposure and the side-effect of leukemia, most notably Acute Myelogenous Leukemia.  However, this evidence only provided general information that is not specific to the facts of the Veteran's case.  Thus, this document is entitled to little probative weight as it does not address the specific relationship of the Veteran's non-Hodgkin's lymphoma and his military service.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's non-Hodgkin's lymphoma is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


